                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


                                     :
PROXENSE, LLC,                       :
                                     :
                 Plaintiff,          :
                                     :
                                         C.A. No. 6:20-cv-00879-ADA
          v.                         :
                                     :
TARGET CORPORATION,                  :
                                     :
                 Defendant.          :
                                     :
                                     :




        DEFENDANT’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                              TABLE OF CONTENTS

                                                                                                                               Page

I.     INTRODUCTION ...............................................................................................................1

II.    PROXENSE MANIFESTLY MISCHARACTERIZES THE ACTUAL
       DISCLOSURE IN THE ’533 PATENT SPECIFICATION ................................................3

       A.        Proxense Manifestly Mischaracterizes the Specification’s Disclosure
                 Relevant to the “Time Slot Information” Limitations ............................................ 3

       B.        Proxense Manifestly Mischaracterizes the Specification’s Disclosure
                 Relevant to the “Server” Limitations ...................................................................... 5

III.   ARGUMENT .....................................................................................................................11

       A.        The “Time Slot Information” Limitations Require Construction and Such
                 Construction Cannot be Divorced from the Claim Language and Relevant
                 Disclosure in the Specification ............................................................................. 11

       B.        Proxense’s Prosecution-Induced Ambiguities in the “Server” Limitations
                 Render the Claims Indefinite ................................................................................ 15

                 1.         Canons of the Definiteness Requirement under § 112, ¶2 ........................ 15

                 2.         The “Server” Limitations Would Have Multiple Meanings to a POSITA
                            Reading the Claims in View of the Specification ..................................... 16

                 3.         A POSITA Would Have No Informed or Confident Choice Among the
                            Contending Meanings ............................................................................... 19




                                                                 i
                                           TABLE OF AUTHORITIES

Cases

Adaptix, Inc. v. Apple, Inc., No. 5:13-cv-01776-PSG, 2015 U.S. Dist. LEXIS 8806 (N.D.
   Cal. Jan. 23, 2015) .............................................................................................................16, 20

Advanced Aero. Techs., Inc. v. U.S., 124 Fed. Cl. 282 (2015) ................................................16, 20

Every Penny Counts, Inc. v. Wells Fargo Bank, N. A., 4 F. Supp. 3d 1286 (M.D. Fla.
   2014) ..................................................................................................................................16, 20

Interval Licensing LLC v. AOL Inc., 766 F.3d 1364 (Fed. Cir. 2014) .....................................16, 20

Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292 (Fed. Cir. 2015), overruled on other
   grounds by Aqua Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017) (en banc) ................14

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) ........................................ 15-16, 20

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008) .................15

Parthenon Unified Memory Architecture LLC v. Apple Inc., No. 2:15-cv-00621-JRG-
   RSP, 2016 U.S. Dist. LEXIS 78935 (E.D. Tex. June 16, 2016) ........................................16, 20

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) ...............................................................14

Statutes

35 U.S.C. § 112, ¶2 ........................................................................................................................15




                                                                       ii
I.        INTRODUCTION

          The invention Proxense described in its original January 2006 disclosure and its January

2007 specification for the patent-in-suit does not match the Asserted Claims that Proxense

applied for in March 2019. Proxense’s claim construction arguments highlight this disparity. In

its Opening Markman Brief (“Op. Br.”, Dkt. 26), Proxense tries to explain away the disconnect

between the written description and the Asserted Claims by mischaracterizing the specification

excerpts on which it relies1 and then arguing for non-constructions based on these

mischaracterizations (Op. Br. at 4-5, 11-122) and its assertion that “the claims use plain English

words (e.g., ‘time slot information,’ ‘server’) readily understandable to a person of ordinary skill

in the art (“POSITA”) and that a jury will be able to understand” (Op. Br. at 1, 9-14). Proxense’s

assertion, however, fails to account for the specification, which is the lens through which a

POSITA would view these terms.

          Substantively, the claim construction disputes can be grouped into two buckets: (1) the

“time slot information” limitations and (2) the “server” limitations. With respect to the first

bucket—“time slot information” limitations—Proxense advances a non-construction argument

based on the absence of lexicography or a clear and unmistakable disavowal, in the specification.

Op. Br. at 8-12. But here, time slot information is not a term of art that is used consistently

within the specification and, therefore, a POSITA would turn to the specification for guidance as

to what the phrase means, consistent with long-standing Federal Circuit precedent requiring that

claims must always be read in light of the specification and its teachings at the time of the


1
 Op. Br. at 4-5 citing ’533 Patent (Dkt. 26-3) at Fig. 26 (and corresponding disclosure at 26:61-
27:15), 6:30-47, 9:24-31; see also id. at 11-12 citing ’533 Patent at 6:40-47, 9:14-10:14, 10:21-
38, 15:15-21; see §§ II.A, II.B below.
2
    Target’s citations herein are to the internal page numbers of the Op. Br. (Dkt. 26).



                                                   1
invention. This principle is especially important here where Proxense seems to advance an

interpretation of the phrase that is inconsistent with the claims themselves. According to the

claims (and the specification), time slot information is a known period of time between two

successive beacons that enables the sleep/wake cycle to “maximize [the “[second]3 wireless

transceiver” (PDK’s)] battery life” (Op. Br. at 4) and “guarantee reception of a beacon [by the

“[second] wireless transceiver” (PDK)] if one is present” (’533 Patent at Fig. 26, 26:61-27:15).

Neither the specification, nor Target’s construction, have anything to do with whether

communications are “bi-directional communication between the first and second wireless

devices,” as argued by Proxense. Op. Br. at 9-12. Rather, Target’s constructions flow directly

from the actual disclosure by the inventor and capture the claim requirements that (1) the

claimed “time slot information” is the basis for the claimed “timer” switching the “[second]

wireless transceiver” (PDK) from “sleep mode” to “active mode”4, and (2) the purpose of the

“active mode” of the “[second] wireless transceiver” (PDK) is to “monitor[] a first channel for a

beacon during the active mode.”5 In other words, the claimed “time slot information” is not any

“information” about any “time slot” for any purpose. Yet, that is what Proxense appears to try to

capture through its arguments and inherently confused construction, i.e., “a period of time that

information is communicated between two devices information” or “information about a period

of time that information is communicated between two devices.” Given the parties’ dispute, this

phrase should be construed now to avoid jury confusion later on.

          With respect to the second bucket—the “server” limitations—Proxense waffles between:



3
 In contrast to claim 1 (which recites “first” and “second” “wireless transceiver[s]”, claim 11
only recites one “wireless transceiver.” ’533 Patent at 41:42-50 (claim 1), 42:28-45 (claim 11).
4
    ’533 Patent at claim 1 (41:48-58), claim 11 (42:28-32), Figure 26, 26:61-66, 27:8-15.
5
    ’533 Patent at claim 1 (41:59-60), claim 11 (42:33-35), Figure 26, 26:66-27:15.


                                                  2
      1) its argument that “the claims do no reasonably present multiple possible meanings” and

      2) its admissions that, for example, “[t]he claim language is silent on the specific path by

         which the server receives data” and the “’server’ limitations do not require the second

         wireless device to communicate through the first wireless device … [this] may be

         permissible, but it is not necessary.”

Op. Br. at 10-11, 13-16. This admitted ambiguity is a direct consequence of Proxense’s

prosecution strategy and claim drafting aimed at capturing 2019 technology that is inconsistent

with the invention Proxense described more than a decade earlier. The ambiguity starts with

inherently ambiguous claim limitations and is compounded by the disconnect between

Proxense’s infringement arguments (i.e., that the “second wireless device” (claims 1, 7, 17) or

the “wireless transceiver” (claim 11) communicates directly with the “server” without an

intermediary “first wireless device”) and the actual disclosure in the specification which, in all

embodiments, only describes a “second wireless device” (PDK) as communicating with a

“server” via an intermediary “first wireless device” (RDC). The result is a claim limitation that

Proxense effectively admits can have multiple meanings and for which a POSITA would not

have an informed or confident choice as to which of the possible meanings is the proper

meaning, in the context of the Asserted Claims and the specification. Under controlling

precedent, Proxense’s prosecution-induced ambiguity renders its claims indefinite.

II.       PROXENSE MANIFESTLY MISCHARACTERIZES THE ACTUAL
          DISCLOSURE IN THE ’533 PATENT SPECIFICATION

          At several instances in its Opening Brief, Proxense makes assertions that manifestly

mischaracterize the actual disclosure in the ’533 Patent specification.

          A.      Proxense Manifestly Mischaracterizes the Specification’s Disclosure Relevant
                  to the “Time Slot Information” Limitations

          In the Introduction section of its Opening Brief (Op. Br. at 4), Proxense asserts that the


                                                    3
disclosed sleep/wake cycle in Figure 26 describes an “active mode” in which (1) if the PDK does

not detect a beacon in a first scan, it does another scan for beacons on another channel before it

returns to “sleep mode”, and (2) if the PDK does detect “a compatible beacon signal” in one of

these scans, it returns to “sleep mode.” As shown in the table below, with Proxense’s assertions

on the left and the actual text from the corresponding section of the specification for Figure 26

on the right, Proxense has clearly mischaracterized the specification excerpts on which it relies:

      Proxense Assertions on Disclosure                  Actual Disclosure from Specification

 Proxense’s solution was elegant. A low               The PDK is in battery save mode and
 powered PDK receives a beacon signal from a          periodically wakes up looking for a network.
 fixture-based RDC that would put the PDK in          As shown in FIG. 26, the PDK starts in a deep
 contact with a server. To maximize its battery       sleep state. The wakeup timer eventually
 life, the PDK would “sleep” by default, i.e.,        expires, causing the PDK to enable and tune
 maintain the transceiver of wireless RF MAC          its receiver. The PDK then monitors the
 and PHY device 82 in Fig. 5 of the ’533              channel that it tuned to for a period of one 17
 Patent in a low-power state so that no               timeslots (one superframe plus one slot), or
 transmission or reception occurs. Then, the          approximately 83 milliseconds. The 17
 transceiver will “wake up” on a set timed            timeslot limit is based on a superframe of 16
 schedule to look for a signal on a particular        timeslots, and the fact that the PDK, upon
 channel from an RDC.                                 initial reception, could miss the beginning of
                                                      a beacon. The additional slot provides the
                                                      overlap necessary to guarantee reception of a
                                                      beacon if one is present.
 If a signal wasn’t available, the PDK would          If no beacon is detected, the channel number
 increase its channel number and look again           is incremented (modulo 16) and the PDK
 for the beacon signal.                               resets its wakeup timer and returns to deep
                                                      sleep mode.

 After the PDK either found a compatible              If a beacon is detected, the PDK checks for a
 beacon signal or heard nothing, it would reset       network ID and if one is not found, it again
 its timer and return to sleep. The generally         increments the channel number, resets its
 exemplary process is depicted in Fig. 26 of          wakeup timer, and returns to deep sleep
 the ’533 Patent.                                     mode. If the network ID is detected, the PDK
                                                      attempts to establish a communications link
 Op. Br. at 4.                                        with the RDC. ’533 Patent at 26:63-27:15.

The “No Beacon Detected” and “Proxense network detected” flows in Fig. 26 (reproduced Op.

Br. p. 5) identically track the actual text of the specification in the right column above (and not




                                                  4
Proxense’s assertions in the left column). These mischaracterizations are material to the parties’

disputes for the “time slot information” limitations. Indeed, this portion of the specification (and

Fig. 26) describes the same sleep/wake cycle scenario recited in the Asserted Claims6 and,

accordingly, Target’s constructions capture this intrinsic evidence in a manner comprehensible to

a jury. By mischaracterizing the specification, Proxense is transparently attempting to prop up

its argument which asks the Court to permit the jury to treat the claimed “time slot information”

as simply any “information” about any “timeslot” that is used for any purpose. See also § III.A.

         B.      Proxense Manifestly Mischaracterizes the Specification’s Disclosure Relevant
                 to the “Server” Limitations

         In its Opening Brief, Proxense also states that 6:30-47, 9:14-10:14, 10:21-38, and 15:15-

21 of the specification support its assertion “the specification describes a sophisticated PDK in

an environment that allows the PDK to communicate directly with the claimed server.” Op. Br.

at 11-12 (emphasis added). However, and as shown in more detail below, the specification does

not, at any of these pin cites or elsewhere, disclose a PDK communicating directly with a server,

i.e., without going through an intermediary RDC. See ’533 Patent at 6:30-47, 9:14-10:14, 10:21-

38, 15:15-217; Ex. A (Declaration of Dr. Benjamin Goldberg with Regard to Certain Claim

Phrases in U.S. Pat. No. 10,455,533 (“Goldberg Decl.”)) at ¶¶51-67.

         Appearing to recognize this fact, Proxense relies on its expert’s (Mr. Humphrey’s)

statements that “cellular phones” were known to have “the capability to communicate wirelessly

with servers” as purported support for the above assertion and similar assertions that the



6
    ’533 Patent at claim 1 (41:48-60), claim 11 (42:28-35), Figure 26, 26:61-27:15.
7
 Although not clear from its brief (and as its expert does not point to these pincites), to the
extent that Proxense argues that 30:29-51 or 37:16-57 disclose a PDK directly communicating
with a server, without an intermediary RDC, these arguments also have no factual support. Op.
Br. at 15-16; see e.g. ’533 Patent at 30:16-51, 37:16-57, Fig. 36; Goldberg Decl., ¶¶51-55, 61-67.


                                                  5
specification discloses direct communications between PDKs and servers, Op. Br. at 11-12, 16;

Decl. of Mr. Humphrey (Dkt. 26-1) at ¶¶22, 26. Then, Proxense attempts to read a cellular

phone’s additional communication capabilities into the specification’s disclosure of a PDK by

repeatedly asserting that the specification “explicitly discloses that the PDK could be a cell

phone.” Op. Br. at 16 (citing ’533 Patent at 6:30-47); see also id. at 5 (“The user’s PDK may be

any wireless device that may be worn or carried by a user, including a cellular phone.”); 11,

(“[T]he specification describes a sophisticated PDK”), 12 (“PDK may be, e.g., a cell phone”).

The specification does not, whether at 6:30-47 or at any other portion, disclose that a PDK itself

could be a cellular phone. See, e.g., ’533 Patent at 6:28-47, 9:4-6, 9:24-32; Goldberg Decl. at

¶¶47-48. Rather, in relation to a cellular phone (and other “mobile computing device[s]”), the

specification (including 6:30-47) clearly states that a PDK “may actually be integrated with or

implemented in another device, such as a watch or mobile computing device (e.g., cellular

phone, personal digital assistant (PDA)).” Id.

       Regardless, the specification does not disclose PDKs communicating directly with a

server i.e., without an intermediary RDC, in whatever form it can take (including, e.g., PDKs

integrated into cellular phones (’533 Patent at 6:42-47)). See Goldberg Decl. at ¶¶51-67. For

example, in the provisional application that Proxense incorporated by reference into the

specification (Ex. B, U.S. Prov. Pat. App. No. 60/760,362 (the “’362 Provisional”), the inventor

generally describes how the PDK and RDC components allegedly provide a novel architecture:

      This document will provide a functional description of the Proxense TruProx®
      specifications. It details the TruProx architecture and its components: the Personal
      Digital Key (PDK®) architecture, Reader Decoder Circuit (RDC) architecture, the
      communications protocol, and various system configurations … The Proxense
      TruProx system and intellectual property together provide a method of securing
      transactions between a user carrying a Proxense PDK®, or ‘electronic key’ and
      a Proxense fixed part, the RDC, which are within a reasonable proximity of each
      other … A Proxense system in the most basic form is comprised of a PDK® and



                                                 6
      an RDC unit. The PDK® … is a device that can be worn, placed in the pocket of a
      user, or attached to equipment, has a bidirectional wireless communications
      transceiver, and contains both public and secret electronic ID numbers as well as
      cryptographic keys. The RDC is a device providing a fixed access point for a
      mobile PDK … to communicate with. The RDC is effectively a gatekeeper for a
      [PDK] that wants to access the system. The RDC may be incorporated into a
      casino floor, electronic game, doorway, pedestrian traffic monitoring point, or into
      a personal computer application, an ecommerce device such as ATM machines, or
      any other application where secure transactions must take place.

’362 Provisional at pp. 11-12 (emphasis added); see also ’533 Patent at 6:28-7:19. The ’533

Patent specification generally describes the interactions between PDKs (annotated red) and

RDCs (annotated dark green) in “Proxense’s TruProx system”, and how such PDKRDC

interactions conduct secure transactions, including those with a “central server” (annotated blue),

as follows and with reference to Figure 1 (annotated and reproduced to the right below):

       When an individual carrying the PDK 14
       comes into proximity of the RDC 12 by
       entering a coverage area of the RDC 12, a
       wireless communications session is
       initiated between the PDK 14 and the
       RDC 12. If the RDC 12 determines that the
       PDK 14 is authorized to communicate,
       information between the PDK 14 and the
       RDC 12 may be securely exchanged.
       Information securely obtained from the
       user's PDK 14 may then be used locally or
       sent through a back-end communications
       channel to a central server (not shown).
       When the transaction completes or when
       the PDK 14 leaves the coverage area of the RDC 12, wireless communication
       between the RDC 12 and the PDK 14 ceases. Thereafter, the RDC 12 may remain
       idle (i.e., be in a “tracking” mode) until a PDK again enters the cell 10.

’533 Patent at 7:23-37; ’362 Provisional at p. 12.

       The ’533 Patent specification describes PDKs (annotated red, below right) and RDCs

(annotated dark green, below left) as each including particular capabilities in order for RDCs to

authorize PDKs and then to establish secure wireless links with such PDKs, and that Proxense

RDCs would have additional capability including a “service provider interface” to communicate


                                                 7
via a “backend communications channel” with servers (annotated blue):




’533 Patent at 9:1-12:448, 35:43-36:109; ’362 Provisional at pp. 16-25, 70; Goldberg Decl. ¶53.

       In sharp contrast to the disclosure for RDCs, the specification does not disclose PDKs as

having a “service provider interface”, nor does the specification disclose PDKs as having any

capability to interface with (or include) a “service provider controller” (annotated gray in Fig. 9

above), including its “computing controller” and “system stack”, nor does the specification

disclose PDKs as having any capability to communicate over a “wired connection” or “via

wireline”, nor does the specification disclose the PDK as having any capability to communicate

directly, i.e., without an intermediary RDC, with a “server”, “central server” or “service provider

back-end system.” See Goldberg Decl. at ¶55 (internal citations omitted).




8
  See ’533 Patent at 11:55-58, 35:56-36:10, Figures 5-9 (describing how the RDC registers the
PDK and how the RDC “installs and configures” onto the PDK “service provider information
located on the central server”); see also ’362 Provisional at pp. 16-25, 66 (under heading “5.3.4.2
Registration RDC configuration”), Figures 5-10; Goldberg Decl., ¶¶53-55, 64.
9
  See also ’533 Patent at Figs. 38, 41, 25:20-65, 38:48-39:6, 40:6-24; ’362 Provisional at pp. 51,
16-25, 74-76, 79-80 (disclosing “electronic games” with “integrated RDC[s]” that, like
standalone RDCs, similarly include a “service provider interface” to communicate via a
“backend communications channel” with servers); Goldberg Decl. ¶¶54, 66.


                                                 8
       Moreover, as Proxense specifically asserts that 10:21-38 of the specification discloses

that a “PDK may be granted direct access to a server by a gatekeeper RDC” (Op. Br. at 11-12),

Target reproduces the entirety of this specification excerpt below, as well as the immediately

succeeding text at 10:39-47 (which Proxense omits from its citation):

       Next, turning to a more detailed description of an RDC 100 according to one or
       more embodiments, reference is made below to FIGS. 8 and 9. In general, an
       RDC 100, as described above, may be fixed and used to allow a PDK access into
       a particular system (e.g., gaming/casino system, financial institution, retail
       system). The RDC 100 may have different configurations to support different
       types of secure transactions. Some examples of applications and uses of RDCs
       include, but are not limited to, casino slot machines and gaming consoles, secure
       entryway control, user/equipment location tracking, personal computers and
       components thereof (e.g., disk drives), financial institution interactions, and retail
       purchasing. In the case of a personal computer, or any computer system for that
       matter, a reader device, such as an RDC, may be used to control access to certain
       data stored in the computer system. Thus, in such embodiments, an RDC 100 may
       be thought of as providing a form of digital content management. In certain
       cases, the RDC 100 effectively acts as a gatekeeper allowing authorized
       individuals access to specific information or transactions. In other cases, because
       an RDC 100 may use proximity detection for determining if a PDK is within a
       particular geographical area, the RDC 100 may also be used for tracking one or
       more PDKs within a given area or network. In still other cases, an RDC 100 may
       be used for both location tracking and secure transaction purposes.

’533 Patent at 10:21-47 (emphasis added). As shown above, Proxense clearly mischaracterizes

the specification’s disclosure at 10:21-38. Goldberg Decl. at ¶56.

       And, as Proxense specifically asserts that 15:15-21 of the specification discloses that a

“PDK may be granted access to the back-end server”, and relies on this disclosure as support for

its assertion that “the specification describes a sophisticated PDK in an environment that allows

the PDK to communicate directly with the claimed server” (Op. Br. at 11-12) (emphasis added),

Target reproduces the entirety of this specification excerpt below, as well as the immediately

preceding text at 15:7-8, the immediately succeeding text at 15:22-35 (which Proxense omits

from its citation), the corresponding Figure 16 (below right), and the text at 11:62-67 (describing

the “service provider controller” (annotated gray) of Figure 9 (reproduced above)):


                                                 9
       An external service provider controller 122 may be attached to the service
       provider interface 120 [of the RDC 140] with a system stack 124 residing in the
       external service provider controller 122. The system stack 124 may allow a third
       party to easily interface with the RDC 100, possibly requiring function calls to the
       system stack 124.

’533 Patent at 11:62-67; see also id. at 12:8-10; ’362 Provisional at pp. 23-25.

       An example handshake of the PDK 142 with the RDC 140 is shown in FIG. 16 …
       The RDC 140 then detects the PDK location response and performs a link request
       to the PDK 142. The PDK 142 then accepts the request by replying with a link
       grant, and the two devices 140, 142 are now in data exchange mode. In data
       exchange mode, the two devices 140, 142 may transfer specific security
       information that result in
       the RDC 140 enabling
       access to the system
       through the system stack,
       computing controller,
       and/or back-end central
       server. Periodically, data
       may be exchanged
       between the
       RDC 140 and the
       PDK 142 to ensure that
       the PDK 142 is still
       within close proximity of
       the RDC 140. As long as
       data exchange continues
       on a periodic basis, the
       application may remain
       enabled and the user can
       continue to access the
       application. After some
       amount of time, the user walks away from the RDC 140 causing the data
       exchange to cease, in which case, the system stack indicates to the computing
       controller that the PDK 142 is out of range. The computing controller then
       disables the application to prevent unauthorized access. Regardless of data
       exchange, the RDC 140 may continue to transmit periodic beacons to guarantee
       that other PDKs may gain access to the application.

’533 Patent at 15:7-8, 14-35; see also ’362 Provisional at pp. 31-32. Again, Proxense manifestly

mischaracterizes the specification’s disclosure at 15:14-21 because, as shown above and




                                                10
consistent with the other described embodiments10, the described “link”, and “data exchange”

over such link, is only disclosed as being between an RDC (annotated dark green) and PDK

(annotated red) and, as soon as the PDK moves out of range of the RDC, the “system stack” and

“computing controller”—in the “service provider controller” (annotated gray) between the RDC

and back-end “server” (annotated blue)—“disable[s]” any “application” being accessed by a

user. Id.; see also Figures 5, 9 (reproduced above); Goldberg Decl. at ¶¶52-55, 57-60, 64-66.

         Thus, the Court should reject Proxense’s transparent attempt to rewrite the specification,

that it filed more than fifteen (15) years ago, to argue that this specification disclosed

embodiments that cover, when it clearly does not, the meanings of the “server” limitations, in the

claims Proxense filed in 2019, that Proxense requires in order to argue infringement. See § III.B.

III.     ARGUMENT

         A.     The “Time Slot Information” Limitations Require Construction and Such
                Construction Cannot be Divorced from the Claim Language and Relevant
                Disclosure in the Specification

         While Proxense accurately reproduced the Asserted Claims (Op. Br. at 7-8), it made

several errors in reproducing the parties’ previously proposed constructions (Op. Br. at 8, 12).

Target corrects that information in the table below:

     Disputed Claim Phrases           Proxense’s Position                   Target’s Position
 [1.d] “[a timer … used to      No construction is necessary;        “[a timer … used to indicate
 indicate when to switch        plain and ordinary meaning           when to switch from sleep
 from sleep mode to active                                           mode to active mode] based
                                Alternatively, “time slot
 mode] based on time slot                                            on the predetermined period
                                information” means “a period of
 information”                                                        of time between the start of
                                time that information is
                                                                     two successive beacons from
                                communicated between two
                                                                     the first wireless transceiver”
                                devices information” or

10
  See also similar disclosure in ’533 Patent at 22:65-23:5, 28:39-50, 39:15-40:5, 40:33-41:20
(Figs. 24, 28, 39, 42); ’362 Provisional at pp. 46-47 (Figure 25), 56-58 (Figure 29), 76-77
(Figure 40), 80-81 (Figure 43); Goldberg Decl. at ¶¶52-55, 57-60, 65-66.



                                                  11
                                  “information about a period of
                                  time that information is
                                  communicated between two
                                  devices”11
 [11.a] “[the timer               No construction is necessary;        “[the timer indicating when to
 indicating when to switch        plain and ordinary meaning           switch from sleep mode to
 from sleep mode to active                                             active mode] based on the
                                  Alternatively, “time slot
 mode] based on time slot                                              predetermined period of time
                                  information” means “a period of
 information”                                                          between the start of two
                                  time that information is
                                                                       successive beacons from the
                                  communicated between two
                                                                       source of such beacons”12
                                  devices information” or
                                  “information about a period of
                                  time that information is
                                  communicated between two
                                  devices”
          Proxense argues that, as claimed and described in the specification, there is “no reason”

to “tie[] the duration of a time slot to beacons sen[t] to a PDK from an RDC.” Op. Br. at 9. In

doing so, Proxense ignores limitations [1.e] and [11.b] in claims 1 and 11, which require that the

claimed purpose of the “active mode” of the “[second]13 wireless transceiver” (PDK) is to

“monitor[] a first channel for a beacon during the active mode.” ’533 Patent at claim 1 (41:58-

60), claim 11 (42:33-34). As such, the particular claimed “time slot information” is used in a

wakeup/sleep scenario where the purpose of switching from the “sleep mode” to the “active

mode” is to attempt to hear a “beacon” from a “source of the beacon” (e.g., “first wireless

device.”) Id. Furthermore, in addition to ignoring these claim limitations, Proxense’s arguments

rely on its blatant mischaracterization of the disclosure in the specification for this exact

scenario. See § II.A above (comparing Op. Br. at 4 with ’533 Patent at 26:63-27:15, Fig. 26).


11
  Despite numerous requests by Target, and Proxense having Target’s constructions since April
12, 2021, Proxense refused to disclose what it contended was the “plain and ordinary meaning”
of these terms in the disputed phrases until its Opening Brief on May 24, 2021.
12
  Proxense erroneously transposed Target’s construction for [11.a] as “the predetermined period
of time between the start of two successive beacons from the first wireless transceiver.”
13
     See fn.3 (noting that, in contrast to claim 1, claim 11 only recites one “wireless tranceiver”.)


                                                    12
Indeed, and contrary to Proxense’s assertions (Op. Br. at 4), the specification discloses that, for

the identical wakeup/sleep scenario as the claims—where the purpose of the PDK’s “active

mode” is to attempt to hear a beacon from a RDC—“if no beacon is detected…the PDK resets its

wakeup timer and returns to deep sleep mode” and “if a beacon is detected … [and] the network

ID is detected, the PDK attempts to establish a communication link with the RDC.” See § II.A

above; ’533 Patent at 26:61-27:15, Fig. 26. In sharp contrast to Proxense’s arguments and

constructions, Target’s constructions flow directly from this surrounding claim language and the

disclosure in the specification corresponding to the particular wakeup/sleep scenario in the

claims, including its description of setting a timer duration for the predetermined period of time

between the start of two successive beacons from an RDC, and in order for the PDK to

“guarantee reception of a beacon if one is present” in such scenario. ’533 Patent at 26-65-27:7

(describing setting the timer at 17 timeslots for the preferred wireless protocol). Likewise,

Target’s constructions plainly do not, as Proxense alleges (Op. Br. at 9-12), require “bi-

directional communication between the first and second wireless devices.” (emphasis added).

       Moreover, Proxense obfuscates the parties’ dispute and asks the Court not to construe

these terms in an attempt to expand the claim scope into something it clearly did not invent.

Proxense’s underlying argument regarding these disputed phrases—that, absent lexicography or

a clear and unmistakable disavowal, the Court is compelled to give the term “time slot

information” its full breadth in a vacuum, disconnected from the particular use of that term in the

context of the claims, and disconnected from the specification’s actual disclosure for the

particular claimed scenario—is simply wrong. Op. Br. at 8-12. Indeed, this argument flies in the

face of long-standing Federal Circuit precedent requiring that claims must always be read in light

of the specification and its teachings at the time of the invention, and that constructions cannot




                                                 13
be divorced from the specification and the record evidence. See, e.g., Microsoft Corp. v.

Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015) (“Claims should always be read in light

of the specification and teachings in the underlying patent” and “[e]ven under the broadest

reasonable interpretation” (a broader standard than the Phillips standard required by the Court

here), the construction “cannot be divorced from the specification and the record evidence.”)

(emphasis added), overruled on other grounds by Aqua Prods., Inc. v. Matal, 872 F.3d 1290

(Fed. Cir. 2017) (en banc); Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). These

principles are especially critical here where, in remarkable fashion, Proxense clearly

mischaracterizes the written description support for the particular purpose and usage of “time

slot information” in the disputed claim phrases. See § II.A above (comparing Proxense’s

assertions in Op. Br. at 4 with the actual text of ’533 Patent at 26:63-27:15 and Fig. 26).

       Proxense’s alternative constructions (reproduced in the table on pages 11-12 above) are

premised on a similar argument with the only distinction being its proposal that the Court treat

the specification’s discussion of “timeslot” at 13:17-22 as the inventor acting as a lexicographer

to define this word for all purposes and for all claims. Op. Br. at 11-12. There is no dispute

between the parties that 13:17-22 of the specification states:

       As described above, a system in accordance with one or more embodiments may
       rely, or at least partly be based, on an IEEE 802.15.4 protocol. In relation to a
       protocol usable in one or more embodiments, a ‘timeslot’ is defined as a period of
       time that information is communicated between two devices.”

However, Proxense’s constructions simply apply this specification excerpt in a vacuum by

replacing any use of the word “time slot” in the claims with “a period of time that information is

communicated between two devices”, regardless of how this word is used in the context of a

given claim, and regardless of the specification’s disclosure for the particular scenario recited in

a given claim. For the same reasons, Proxense is simply wrong. Proxense’s constructions,



                                                 14
which do not take into account the particular use of “time slot information” in the particular

claimed wakeup/sleep scenario, also confirm that its statements identifying that the remainder of

the disputed claim phrase language gives guidance as to the scope of the particular “time slot

information” in the claims (Op. Br. at 10) pay mere lip service to this claim construction canon.

Given the parties’ dispute, this phrase should be construed now to avoid jury confusion later on.

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

       B.      Proxense’s Prosecution-Induced Ambiguities in the “Server” Limitations
               Render the Claims Indefinite

       Proxense’s arguments regarding the “server” limitations (Op. Br. at 12-16), and its clear

and material mischaracterizations of the relevant disclosure in the specification (see § II.B

above) confirm that Proxense intentionally introduced ambiguity into these phrases to attempt to

capture 2019 technology that operated very differently than the invention Proxense described

more than a decade earlier. Indeed, the ambiguity in the Asserted Claims stems from the

disparity between, on the one hand, the possible meanings that Proxense requires to argue

infringement and, on the other hand, the lack of any link whatsoever between Proxense’s

proposed interpretation and the actual disclosure in the specification. See § II.B above.

               1.      Canons of the Definiteness Requirement under § 112, ¶2

       The intent of § 112, ¶2, and the “definiteness” requirement, is to preserve and protect the

public notice function served by claims. In the seminal Nautilus decision, the Supreme Court set

forth the relationship between the public notice function and the “definiteness” requirement:

       [A] patent must be precise enough to afford clear notice of what is claimed,
       thereby “appris[ing] the public of what is still open to them.” … Otherwise there
       would be “[a] zone of uncertainty which enterprise and experimentation may
       enter only at the risk of infringement claims.” … And absent a meaningful
       definiteness check, we are told, patent applicants face powerful incentives to
       inject ambiguity into their claims … Eliminating that temptation is in order, and
       “the patent drafter is in the best position to resolve the ambiguity in … patent
       claims.” … Cognizant of the competing concerns, we read §112, ¶2 to require that


                                                15
       a patent’s claims, viewed in light of the specification and prosecution history,
       inform those skilled in the art about the scope of the invention with reasonable
       certainty … It cannot be sufficient that a court can ascribe some meaning to a
       patent’s claims; the definiteness inquiry trains on the understanding of a skilled
       artisan at the time of the patent application, not that of a court viewing matters
       post hoc. To tolerate imprecision just short of that rendering a claim “insolubly
       ambiguous” would diminish the definiteness requirement’s public-notice function
       and foster the innovation-discouraging “zone of uncertainty,” … .

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 909-911 (2014) (emphasis in original)

(internal citations omitted) (the Supreme Court also expressly overruling the Federal Circuit’s

prior “insolubly ambiguous” standard and expressly abrogating several district court decisions

wrongly decided under this prior standard including Every Penny Counts, Inc. v. Wells Fargo

Bank, N. A., 4 F. Supp. 3d 1286, 1291-1292 (M.D. Fla. 2014)).

       Relevant to the issues here, under the Nautilus definiteness test, if the “claim language

‘might mean several different things and ‘no informed and confident choice is available among

the contending definitions’”, the claims fail to inform a POSITA about the scope of the invention

with reasonable certainty. Interval Licensing LLC v. AOL Inc., 766 F.3d 1364, 1371 (Fed. Cir.

2014). Thus, under well-established precedent, Proxense’s litigation-induced ambiguities render

its claims invalid as indefinite if: (1) the disputed claim phrases might mean several different

things to a POSITA, and (2) no informed and confident choice is available among the contending

definitions. Interval, 766 F.3d at 1371; see also, e.g., Parthenon Unified Memory Architecture

LLC v. Apple Inc., No. 2:15-cv-00621-JRG-RSP, 2016 U.S. Dist. LEXIS 78935, *36-40 (E.D.

Tex. June 16, 2016); Advanced Aero. Techs., Inc. v. U.S., 124 Fed. Cl. 282, 292-293, 299-300

(2015); Adaptix, Inc. v. Apple, Inc., No. 5:13-cv-01776-PSG, 2015 U.S. Dist. LEXIS 8806, *13-

14 (N.D. Cal. Jan. 23, 2015); cf. Every Penny, 4 F. Supp. 3d. at 1290-1292.

               2.      The “Server” Limitations Would Have Multiple Meanings to a POSITA
                       Reading the Claims in View of the Specification

       Claims 1, 7 and 17 recite three different components, in relevant part: (1) a “first wireless


                                                 16
device” that has a “known physical location” and that is configured to transmit a “beacon” , (2) a

“second wireless device”, including a “wireless transceiver”, that, when its wireless transceiver

is in “active mode”, is configured to monitor a “channel” for a beacon transmitted by a “source

of the beacon”, and (3) a “server” that is configured to receive “data”/”gather information” “from

the second wireless device.” ’533 Patent at claims 1 (41:41-65), 7 (42:16-17), 17 (43:1-4);

Goldberg Decl. ¶¶ 22, 26-28. In contrast, independent claim 11 does not recite (1) a “second

wireless device”, nor (2) a source of the “data” sent to the “server” (e.g., device performing the

“sending” step, device that originates the “data” and forwards it to the device performing the

“sending” step, etc.). ’533 Patent at claim 11 (42:27-45); Goldberg Decl. ¶¶ 22, 26-28.

Moreover, none of the claims expressly identify what (e.g., which device (claimed or

unclaimed)) is “in proximity to the first wireless device” to trigger the server’s receipt of “data

from the second wireless device” (claim 1) or the sending of “data” to the server (claim 11). Id.

       Setting aside for a moment the issue of whether the specification discloses direct

communications between PDKs and servers (which, as set forth in § II.B above, it does not),

given the language of the claims and the clear, undisputed description in the specification that

RDCs forward communications from PDKs to servers (and to PDKs from servers), a POSITA

would understand that at least the following are possible meanings of the “server” limitations in

independent claims 1 and 11 (and with similar meanings applying to dependent claims 7 and 17):

   1. An RDC forwards data from a PDK to the server when the PDK is in proximity to the RDC.

          Claim 1: “a server configured to receive data indirectly from the second wireless
           device, and directly from the first wireless device, when the second wireless device is
           in proximity to the first wireless device”
          Claim 11: “the first wireless device sending data, received by the first wireless device
           from the wireless transceiver, directly to a server, when the wireless transceiver is in
           proximity to the first wireless device”




                                                 17
2. A PDK sends data/information about itself directly to the server when the PDK is in

   proximity to an RDC.

      Claim 1: “a server configured to receive data directly from the second wireless device
       when the second wireless device is in proximity to the first wireless device”
      Claim 11: “the wireless transceiver sending data directly to a server, when the wireless
       transceiver is in proximity to the first wireless device”

3. A PDK forwards data from an RDC to a server when the PDK is in proximity to the RDC.

      Claim 1: “a server configured to receive data directly from the second wireless device,
       and indirectly from the first wireless device, when the second wireless device is in
       proximity to the first wireless device”
      Claim 11: “the wireless transceiver sending data, received from the first wireless
       device, to a server, when the wireless transceiver is in proximity to the first wireless
       device”

4. A PDK forwards data, received by the PDK from an unclaimed component (e.g.,

   application, asset, service – see claims 5, 17), directly to a server (i.e., not via an RDC)

   when the PDK is in proximity to the RDC.

      Claim 1: “a server configured to receive data directly from the second wireless device,
       and indirectly from [an unclaimed component], when the second wireless device is in
       proximity to the first wireless device”
      Claim 11: “the wireless transceiver sending data, received from [an unclaimed
       component], to a server, when the wireless transceiver is in proximity to the first
       wireless device”

5. An RDC forwards data/information (e.g., “PDK ID & SQ”), that the RDC receives from a

   PDK, to an unclaimed component (e.g., electronic game) and, subsequently, that

   unclaimed component forwards that received data/information to a server.

      Claim 1: “a server configured to receive data indirectly from the second wireless device
       and the first wireless device, and directly from [an unclaimed component], when the
       second wireless device is in proximity to the first wireless device, wherein said data
       was previously sent to the first wireless device by the second wireless device and then
       forwarded from the first wireless device to [the unclaimed component]”
      Claim 11: “[an unclaimed component] sending data, received indirectly from the
       wireless transceiver via the first wireless device, to a server, when the wireless
       transceiver is in proximity to the first wireless device”


                                           18
Goldberg Decl. at ¶¶26-40 (internal citations omitted); § II.B above; Op. Br. 10-11, 14. Each of

these five meanings are plausible to a POSITA based on the claim language alone; however, as

detailed in § II.B above, meanings (1) and (5) are the only meanings that are consistent with the

actual disclosure of the specification. § II.B; Goldberg Decl. at ¶¶26-34, 39-40, 51-67.

       Moreover, given the additional ambiguity in the limitation “sending data to a server,

when in proximity to the first wireless device” in claim 11, a POSITA would understand that, in

addition to possible meanings (1) to (5) above, several more meanings are possible in view of the

plain language of claim 11. Goldberg Decl. at ¶¶41-43. While Proxense argues that “the claims

do not reasonably present multiple possible meanings”, it effectively admits that the “server”

limitations of claims 1, 7, 11 and 17 could have multiple meanings when it acknowledges “[t]he

claim language is silent on the specific path by which the server receives data” and the “’server’

limitations do not require the second wireless device to communicate through the first wireless

device … [this] may be permissible, but it is not necessary.” Op. Br. at 10-11, 14.

               3.     A POSITA Would Have No Informed or Confident Choice Among the
                      Contending Meanings

       Despite its admissions that the claims can be interpreted multiple ways, Proxense argues

(see § II.B) that its own prosecution-induced ambiguities have no legal consequence. That is

simply not the case and Proxense cannot argue away the indefiniteness that it created by relying

on its material mischaracterizations of the specification (see § II.B). Indeed, a POSITA reading

the specification would be informed that both meanings (1) or (5) above could be proper

interpretations of the claim language because the specification-described embodiments all

involve PDKs only communicating with servers via RDCs. § II.B above; Goldberg Decl. at

¶¶44-69. However, as detailed in § III.B.2 above and, as a direct consequence of Proxense’s

prosecution strategy and claim drafting aimed at capturing 2019 technology that is inconsistent



                                                19
with the specification it filed more than a decade earlier, a POSITA would understand that the

plain language of the claims is broad enough to also read onto any one of meanings (2) to (4)

above. Indeed, Proxense argues that the claims must be interpreted to be broad enough to

encompass at least one of meanings (2)-(4) above (Op. Br. at 10-12, 15-16), and it has to make

this argument because its infringement theory depends on it. Thus, particularly given the clear

disparity between, on the one hand, Proxense’s arguments premised on its inaccurate

interpretation of the specification (e.g., meanings (2) – (4)), and the actual disclosure in the

specification (e.g., meanings (1) or (5)), a POSITA would have no informed or confident choice

among these multiple, possible meanings. See § II.B above; Goldberg Decl. at ¶¶44-69.

       Contrary to Proxense’s assertions, its purposeful injection of ambiguity into these

limitations, and the resulting “innovation-discouraging zone of uncertainty”, has legal

consequences because it constitutes precisely the attack on the public notice function of claims

that the Supreme Court sought to resolve in its Nautilus decision. 572 U.S. at 909-911.

Therefore, under Supreme Court and Federal Circuit precedent, the Court should find that

Proxense’s prosecution-induced ambiguities render its claims invalid as indefinite. Id.; Interval

Licensing, 766 F.3d at 1370-1371; see also Parthenon, 2016 U.S. Dist. LEXIS 78935 at *33-40;

Advanced Aero., 124 Fed. Cl. at 299-300; Adaptix, 2015 U.S. Dist. LEXIS 8806 at *20-24; Every

Penny, 4 F. Supp. 3d. at 1288-1291.




                                                  20
 Date: June 14, 2021                          /s/ Gilbert A. Greene
                                              Gilbert A. Greene
                                              DUANE MORRIS LLP
                                              Las Cimas IV
                                              900 S. Capital of Texas Highway, Suite 300
                                              Austin, TX 78746
                                              Tel.: 512-277-2246
                                              Fax: 512-597-0703
                                              Email: BGreene@duanemorris.com

                                              Matthew S. Yungwirth (admitted pro hac vice)
                                              DUANE MORRIS LLP
                                              1075 Peachtree Street NE, Suite 1700
                                              Atlanta, GA 30309-3929
                                              Telephone: 404-253-6900
                                              Email: msyungwirth@duanemorris.com

                                              Christopher J. Tyson (admitted pro hac vice)
                                              DUANE MORRIS LLP
                                              505 9th Street N.W., Suite 1000
                                              Washington, DC 20004-2166
                                              Tel: 202.776.7800
                                              Email: cjtyson@duanemorris.com

                                              Counsel for Target Corporation



                                CERTIFICATE OF SERVICE

       I certify that on June 14, 2021, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to all counsel of record.

                                                     /s/ Gilbert A. Greene




                                                21
